         Case 1:19-cv-09821-VSB Document 28 Filed 06/30/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
n:\                                                 Southern District of New York

                                                   86 Chambers Street
                                                   New York, New York 10007



                                                    June 30, 2021

BY ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

              Re:     The New York Times Co. v. Dep’t of Defense, et al.,
                      No. 19 Civ. 9821 (VSB)

Dear Judge Broderick:

       This Office represents Defendants Department of Defense (“DOD”) and Office of the
Director of National Intelligence in the above-referenced case brought by Plaintiff The New
York Times Company (“Plaintiff”), pursuant to the Freedom of Information Act (“FOIA”), 5
U.S.C. § 552. On behalf of the parties, we write respectfully pursuant to the Court’s order dated
May 3, 2021, Dkt. No. 27, directing the parties to provide a status update and a proposed
production schedule.

Nature of the Action and Status Update

       Since the parties’ last status update on April 30, 2021, DOD’s ability to review and
process these materials continues to be limited by the current global pandemic. As before, the
overwhelming majority of the records that must be searched and reviewed are housed at the
Army’s National Detainee Reporting Center (“NDRC”), which prior to the Plaintiff’s FOIA
requests had taken custody of over 12,000,000 pages of records from the U.S. Central Command
(“CENTCOM”) that need to be searched. NDRC has been able to retrieve some of the sampling
information that was collected pre-pandemic, and undersigned counsel has shared preliminary
information with counsel for Plaintiff regarding those materials. The parties are discussing
which, if any, of the sampled materials can be reviewed and processed at this time.

        Also since the last status update, NDRC was able to locate a separate hard drive
containing additional records received from CENTCOM beyond the previously-described
12,000,000+ pages. NDRC has now commenced an initial assessment of those files on the hard
drive, none of which have yet been integrated into NDRC’s records system. The hard drive
contains 4.25 terabytes of data, comprising over 10,000 folders containing over 550,000
individual files. Due to the continuing limitations imposed by the pandemic and the secure nature
of the facility and computer systems involved (that cannot be accessed remotely), NDRC
          Case 1:19-cv-09821-VSB Document 28 Filed 06/30/21 Page 2 of 2

Honorable Vernon S. Broderick
Page 2

estimates that it will take several weeks to sort through and identify the potentially responsive
data that must be reviewed and processed for this FOIA request.

        The parties understand that the Court’s May 3 Order directed the parties to proposed
production deadlines in this status update, but the parties have conferred and believe that, in light
of the foregoing, it is still not possible to set production deadlines at this time, as the NDRC
expects that the bulk of the potentially responsive materials that must be reviewed and processed
are in the hard drive that is still being assessed. Accordingly, the parties respectfully request that
the Court permit the parties to submit a further status report on August 31, 2021, advising the
Court of the parties’ progress on this matter.

       We thank the Court for its consideration of this request.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney

                                            By: s/ Anthony J. Sun
                                                ANTHONY J. SUN
                                                Assistant United States Attorney
                                                86 Chambers St., 3rd Floor
                                                New York, New York 10007
                                                (212) 637-2810

cc:    (by ECF)
       David McCraw, Esq.
       Alexandra Settelmayer, Esq.
       Counsel for Plaintiff
